—In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated May 6, 1992, which denied her motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the defendant’s motion is granted, and the complaint is dismissed.
The plaintiff has failed to establish a prima facie case that she sustained a "serious injury” within the meaning of Insurance Law § 5102 (d). Accordingly, the court should have granted summary judgment to the defendant (see, Insurance Law § 5104 [a]; Licari v Elliott, 57 NY2d 230; Forte v Vaccaro, 175 AD2d 153; Zelenak v Clark, 170 AD2d 677). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.